  Case 2:18-cv-10188-AG Document 40 Filed 07/09/19 Page 1 of 5 Page ID #:273

                                                           FLED
Case: 2:18cv10188   Doc: 38




                                                   G~19 JUL —9 P~~1 3~ 19
                                                  ~~.ER~t u.s. c;~~n~er cou~~
                                                   CENTRAL Di57 aF C;;LI
                                                        SANTA ANA
                                                  BY ~~~ ~

Steven Mark Rosenberg
106 1-2 Judge John Aiso Street   Suite 225
Los Angeles, CA 90012
Case 2:18-cv-10188-AG Document 40 Filed 07/09/19 Page 2 of 5 Page ID #:274

MIME-Version:l.0 From:cacd_ecfinail@cacd.uscourts.gov To:ecfnef@cacd.uscourts.gov
Message-Id:<27964108@cacd.uscourts.gov>Subject:Activity in Case 2:18-cv-10188-AG In Re Steven
Mark Rosenberg Order on Motion for Extension of Time to File Content-Type: text/html

This is an automatic e-mail message generated by the CM/ECF system. Please DO NOT
RESPOND to this e-mail because the mail box is unattended.
**NOTE TO PUBLIC ACCESS USERS*~`* Judicial Conference of the United States policy
permits attorneys of record and parties in a case (including pro se litigants) to receive one free
electronic copy of all documents filed electronically, if receipt is required by law or directed by
the filer. PACER access fees apply to all other users. To avoid later charges, download a copy of
each document during this first viewing. However,if the referenced document is a transcript, the
free copy and 30 page limit do not apply.

                              UNITED STATES DISTRICT COURT

                           CENTRAL DISTRICT OF CALIFORNIA

Notice of Electronic Filing
The following transaction was entered on 7/2/2019 at 9;49 AM PDT and filed on 7/2/2019

  Case Name:             In Re Steven Mark Rosenberg

  Case Number:           2:18-cv-10188-AG

 Filer:

  WARNING: CASE CLOSED on 04/01/2019

 Document Number:        38


Docket Text:
ORDER GRANTING DEUTSCHE BANK AN EXTENSIONOF TIME TO FILE ITS
APPELLEE'S BRIEF[37] by Judge Andrew J. Guilford.IT IS HEREBY ORDERED THAT:
Deutsche Bank's request for extension of time is granted. Deutsche Bank's deadline to file its
appellee's brief is August 5,2019.(es)

2:18-cv-10188-AG Notice has been electronically mailed to:
Zi Chao Lin zlin@garrett-tully.com
Nicole S Dunn ndunn@wrightlegal.net,jevaristo@wrighdegal.net
T Robert Finlay rfinlay@wrighdegal.net, ggrant@wrighflegal.net
2:18-cv-10188-AG Notice has been delivered by First Class U.S. Mail or by other means BY
THE FILER to
Steven Mark Rosenberg
106 1-2 Judge John Aiso Street Suite 225
Los Angeles CA 90012
Case 2:18-cv-10188-AG Document 40 Filed 07/09/19 Page 3 of 5 Page ID #:275




                District Court Case No. 2:18-cv-10188-AG

     UNITED STATES DISTRICT COURT, CENTRAL DISTRICT,
                   SANTA ANA DIVISION

                IN RE: STEVEN MARK ROSENBERG,
                             Debtor.

                     STEVEN MARK ROSENBERG
                            Appellant,

                                   vs.

      DEUTSCHE BANK NATIONAL TRUST COMPANY, AS
   TRUSTEE FOR ALLIANCE BANCORP, MORTGAGE BACKED
   CERTIFICATE SERIES 2007-OA1, MORTGAGE ELECTRONIC
   REGISTRATION SYSTEMS,INC., OCWEN LOAN SERVICING,
                          LLC,
                        Appellees.

      Appeal from the U.S. Bankruptcy Court, Central District of
     California, Case No. Case No. 1:17-bk-11748-VK, A.P. Case No.
            1:17-ap-01096-vk, Hon. Victoria S. Kaufman,
          Hon. Andrew J. Guilford, District Court Judge

     ORDER GRANTING DEUTSCHE BANK AN EXTENSION
         OF TIME TO FILE ITS APPELLEE'S BRIEF

                       Zi C. Lin, SBN 236989
                Motunrayo D. Akinmurele, SBN299868
                        Garrett &Tully, P.C.
                   225 S. Lake Avenue, Suite 1400
                      Pasadena, CA 91101-4869
               Tel:(626) 577-9500/Fax:(626) 577-0813
  E-mails: zlin@garrett-tully.com, mdakinmureleGgarrett-tully.com
                       Attorneys for Appellee
Deutsche Bank National Trust Company,As Trustee for Alliance
    Bancorp Mortgage Backed Certificate Series 2007-OA1
Case 2:18-cv-10188-AG Document 40 Filed 07/09/19 Page 4 of 5 Page ID #:276




         Having reviewed Appellee Deutsche Bank National Trust
   Company, As Trustee for Alliance Bancorp Mortgage Backed
   Certificate Series 2007-OA1 ("Deutsche Bank")'s request for
   extension of time to file its appellee's brief, IT IS HEREBY
   ORDERED THAT:
        Deutsche Bank's request f'or extension of time is granted.
   Deutsche Bank's deadline to file its appellee's brief is August 5,
   2019.


   Dated: July 2, 2019                  ~           ~~..
                                     Honorable    drew J. Guilford




                                    2
~tVITED STATES DISTRICT COURT
       Case 2:18-cv-10188-AG Document 40 Filed 07/09/19 Page 5 of 5 Page ID #:277
 CENTRAL DISTRICT OF CALIFORNIA
       OFFICE OF THE CLERK
255 EAST TEMPLE STREET, ROOM 180
  LOS ANGELES, CALIFORNIA 90012

        OFFICIAL BUSINESS
       .     •
   Case: 2:SBcv10188   Doc:




   Steven Maik aosenberg
   106 1-2 Judge John Aiso St;eet    Suite 225
   Los xngeles, CA 90012




                                                 ~C~




                                ~}     sr

                                ~
                                t




                                                          ~'~v ,r- V
                                                          a
                                                          m oot    p

                                                          v~       m

                                                          C O~~~

                                                          o ~ I~

                                                          o~
                                                          ~D O     y

                                            ~.
